People v Dennis (2020 NY Slip Op 01841)





People v Dennis


2020 NY Slip Op 01841


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND NEMOYER, JJ. (Filed Mar. 13, 2020.) 


MOTION NO. (9/12) KA 10-00664.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vBRANDON DENNIS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.